DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84 (m) because figures 2A-4B, 6A-7K contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.
The drawings are also objected to under 37 CFR 1.84 (l) because figures 1A-1B, 5A-5C, 8-17C have poor line quality leading to insufficient reproduction characteristics. The weight of all lines and letters must be heavy enough to permit adequate reproduction.
Claim Objections
Claim 1 is objected to because of the following informalities:  "at least some of ribs" in line 8 is a typographical error and should be recited as "at least some of the ribs".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite for reciting the limitation “a U-shaped body comprising a first material, the U-shaped body comprising a channel configured to receive a user’s upper or lower teeth, the U-shaped body comprising a first material” starting in line 2.  This limitation renders the claim indefinite because “a first material” is recited twice, and it is unclear whether these two recitations are drawn to separate and distinct features, or the same feature. Based on the disclosure, the examiner believes they are drawn to the same limitation, and therefore, For the purpose of examination, the claim will be interpreted as reciting “a U-shaped body comprising a first material, the U-shaped body comprising a channel configured to receive a user’s upper or lower teeth, 
	Claims 2-12 are indefinite for containing all the deficiencies of claim 1, from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0206415 (Kraft et al.).
Regarding claim 20, Kraft et al. teaches an oral hygiene device (Abstract) comprising a U-shaped body configured in size and shape to be positioned over a user's upper or lower teeth during use (Figure 5; Paragraph 0001); and one or more teeth cleaning features extending from the body and configured to clean the user's teeth (Figure 5; Paragraph 0025, #24 are called picks and are positioned to contact teeth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.).

    PNG
    media_image1.png
    680
    1015
    media_image1.png
    Greyscale

Kraft et al. Figure 5, Annotated (I)


    PNG
    media_image2.png
    739
    1105
    media_image2.png
    Greyscale

Kraft et al. Figure 5, Annotated (II)
Regarding claim 1, Kraft et al. teaches an oral hygiene device (Abstract) comprising a U-shaped body (Figure 5) comprising a first material (Paragraph 0006), the U-shaped body comprising a channel configured to receive a user's upper or lower teeth (Annotated Figure 5 (I); Paragraph 0023); one or more teeth cleaning features (Figure 5, #24; Paragraph 0025) ,the one or more teeth cleaning features comprising: a plurality of ribs disposed within the channel (Figure 5, #24), at least some of the ribs comprising a finger that extends at an angle of approximately 45 degrees with respect to a bottom wall of the channel (Annotated Figure 5 (II)), and one or more reservoirs holding a dab configured to freshen the user's mouth (Figure 5, #28; Paragraph 0025), wherein the dab is configured to be useable without water (Claims 1-7 of Kraft et al.; The device does not require water supply and therefore is useable without water); wherein the oral hygiene device is configured to be useable without access to water or a restroom (Claims 1-7 of Kraft et al.; The device does not require water supply and therefore is useable without water).
	Kraft et al. does not teach that the one or more teeth cleaning features are over molded onto the U-shaped body, and the one or more teeth cleaning features are made of a second material that is softer than the first material.
	Lowe et al. teaches an oral hygiene device (Paragraph 0002) with projections on the inner wall (Figure 1C; #1099) which may be ribs (Figure 2, upper left quadrant; Paragraph 0099), that are over molded onto the body (Paragraph 0071) and are made of a second material that is softer than the first material (Paragraph 0100 teaches a first, harder material for the body; Paragraph 0106). Lowe et al. teaches that providing this configuration of projections allows them to massage the gums (Paragraph 0106; Paragraph 0020). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the teeth cleaning fixtures of the oral hygiene device of Kraft et al. to be of the same over molded, soft configuration of Lowe et al. This would have been an obvious modification to make in 
	Regarding claim 3, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Kraft et al. does not teach wherein the second material comprises a Shore A hardness between 80 and 90.
	Lowe et al. teaches that the second material comprises a Shore A hardness between 40 and 70 but does not teach a shore A hardness between 80 and 90 (Paragraph 0106). Lowe et al. teaches that the higher numbers in the 40 to 70 Shore A hardness allow for better acupressure effects. 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify Kraft et al. in view of Lowe et al. to have a Shore A hardness between 80 and 90, as it is not an inventive step to discover the optimum or workable ranges for a feature (See In re Aller, 220 F.2d 454, 42 C.C.P.A. 824). Furthermore, providing a material within this range of hardness would increase the acupressure effect, causing an even greater pressure and therefore allowing for more intense treatment. 
	Regarding claim 6, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Kraft et al. further teaches wherein the reservoirs are configured to extend through the bottom wall of the U-shaped body (Annotated Figure 5 (I)). 
	Regarding claim 11, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Kraft et al. further teaches wherein the one or more teeth cleaning features are configured to contact at least 50% of the user’s upper or lower teeth simultaneously (Figure 4, Figure 6, #24 are disposed around substantially the whole arch, meaning they are fully capable of contacting at least 50% of the upper or lower teeth). 

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.) in further view of US 2008/0233541 (De Vreese et al.) and US 2017/0367801 (Fitzgerald).
	Regarding claim 2, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the first material comprises polypropylene, and wherein the second material comprises a thermoplastic elastomer (TPE) or a thermoplastic polyurethane (TPU). 
	De Vreese et al. teaches a U-shaped device for treating the teeth (Abstract; Figure 1) wherein the outer walls of the U-shaped body are made from polypropylene and a portion on the wall is made from a less stiff material (Paragraph 0101). De Vreese et al. teaches that polypropylene can be used because it is biocompatible and stiff (Paragraph 0101).
	Fitzgerald teaches a U-shaped device for oral hygiene (Abstract; Figure 1) wherein the flexible, tooth contacting portions are made from TPE (Paragraph 0013). Fitzgerald teaches that TPE is used because it is flexible and resilient (Paragraph 0013). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the oral hygiene device of Kraft et al. in view of Lowe et al. to include the materials of De Vreese et al. and Fitzgerald. This would have been an obvious modification to make because it would allow for a stiff base with more flexible teeth cleaning features, so that certain components maintain their shape while others bend according to applied pressure when the device is in use. 

	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/072676 (Yoo) in view of US 2016/0206415 (Kraft et al.) and US 2014/0272761 (Lowe et al.). 

    PNG
    media_image3.png
    568
    834
    media_image3.png
    Greyscale

Yoo Figure 5, Annotated 
	Regarding claim 1, Yoo teaches an oral hygiene device (Abstract) comprising a U-shaped body (Figure 1) comprising a first material (Page 3, lines 52-53 of translation), the U-shaped body comprising a channel configured to receive a user's upper or lower teeth (Annotated Figure 5; Page 4, lines 21-23 of translation); one or more teeth cleaning features on the U-Shaped body (Figure 3, #120; Page 4, lines 21-23 of translation), the one or more teeth cleaning features made of a second material that is softer than the first material (Page 3, lines 52-53 of translation), wherein the oral hygiene device is fully capable of being useable without access to water or a restroom (Yoo never positively teaches water or water supply, so the device does not require water supply and therefore is useable without water). Yoo further teaches a bottom wall (Figure 4, #140 and #130). 
	Yoo does not teach that the one or more teeth cleaning features are over molded onto the U-shaped body and the one or more teeth cleaning features comprise a plurality of ribs disposed within the channel, and at least some of ribs comprise a finger that extends at an angle of approximately 45 degrees with respect to a bottom wall of the channel; and one or more reservoirs holding a dab configured to freshen the user's mouth, wherein the dab is configured to be useable without water.

	Lowe et al. teaches an oral hygiene device (Paragraph 0002) with projections on the inner wall (Figure 1C; #1099) which may be ribs (Figure 2, upper left quadrant; Paragraph 0099), that are over molded onto the body (Paragraph 0071). Lowe et al. teaches that molding these projections is an easy way to manufacture them (Paragraph 0071).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the oral hygiene device of Yoo to replace the projections of Yoo with the ribs of Kraft et al. and to further include the reservoirs of Kraft et al. This would have been an obvious modification to make because the ribs work well with a vibrational function of a tooth cleaning device, and furthermore would be better suited for treating the occlusal surface of the teeth, and the reservoirs would help deliver dentifrice to a user’s mouth. Furthermore, It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the invention of Yoo to include the over molding of the projections as taught by Lowe et al. This would have been an obvious modification to make as it is an easy way to manufacture such projections. 
	Regarding claim 4, Yoo in view of Kraft et al. and Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Yoo further teaches one or more tongue cleaning 
	Regarding claim 5, Yoo in view of Kraft et al. and Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 4 and Yoo further teaches wherein the one or more tongue cleaning features comprise one or more ridges formed of the second material (Figure 4, #120; Page 3, lines 52-53 of translation; Page 3, lines 46-47 of translation; Merriam-Webster defines a ridge as “an elevated body part or structure). 

	Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.) and US 2009/0208898 (Kaplan).

    PNG
    media_image4.png
    502
    841
    media_image4.png
    Greyscale

Kaplan Figure 4, Annotated
	Regarding claims 7 and 8, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 6 but does not teach wherein the reservoirs are configured 
	Kaplan teaches a U-shaped dental hygiene device (Abstract) wherein a reservoir extends above and below the bottom wall of the U-shaped body (Annotated Figure 4, reservoir #11 extends above and below bottom wall) and wherein the reservoir comprises openings extending therethrough to facilitate release of the dab (Figure 4, #16; Paragraph 0046). This arrangement would allow for fluid pressure on the side surfaces of the user’s teeth, along with the occlusal surfaces (Paragraph 0046 teaches that the apertures can act as pressure jets; Figure 4 shows the reservoir and jets on the side as well as bottom). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the oral hygiene device of Kraft et al. in view of Lowe et al. to replace the reservoir configuration of Kraft et al. with the reservoir and openings configuration of Kaplan. This would have been an obvious modification to make as it would allow fluid treatment on multiple sides of the teeth. Kaplan is silent to the reservoirs extending specifically .5 mm above and below the bottom wall, however it is not an inventive step to discover the optimum or workable ranges for a feature (See In re Aller, 220 F.2d 454, 42 C.C.P.A. 824) and it would have been an obvious modification to make the reservoir of Kaplan extend .5 mm above and below the bottom wall, as it would allow for a larger reservoir volume which would provide a suitable amount of fluid to treat all surfaces of the teeth. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.) as evidenced by Islington Dental Clinic (See attached PTO 892 form).
Regarding claim 9, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim and Kraft et al. further teaches that the dab can be dentifrice . 

	 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.) and US 2008/0233541 (De Vreese et al.).
	Regarding claim 10, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the dab comprises fluoride. 
	De Vreese et al. teaches a U-shaped device for treating the teeth (Abstract; Figure 1) wherein a fluid applied to the teeth by the device can comprise fluoride (Paragraph 0244). De Vreese et al. teaches that including fluoride allows the fluid to remove plaque (Paragraph 0244).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dentifrice of the oral hygiene device of Kraft et al. in view of Lowe et al. to include the fluoride as taught by De Vreese et al. This would have been an obvious modification to make in order to provide a plaque removal functionality to the device. 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206415 (Kraft et al.) in view of US 2014/0272761 (Lowe et al.) and US 2013/0067665 (Sowinski).
	Regarding claim 12, Kraft et al. in view of Lowe et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach a handle extending from the U-shaped body.
	Sowinski teaches an oral hygiene device (Abstract, Figure 1) comprising a handle extending from a U-shaped body (Figure 1, #110; Paragraph 0033). Sowinski teaches that this handle facilitates grasping the device with fingers (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the oral hygiene device of Kraft et al. in view of Lowe et al. to include a handle as taught by . 

	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5175901 (Rabinowitz) in view of US 2016/0206415 (Kraft et al.).
	Regarding claim 13, Rabinowitz teaches a method for freshening or cleaning a user's mouth (Abstract), the method comprising inserting an oral hygiene device into a user's mouth (Column 7, lines 17-20), the oral hygiene device comprising a U-shaped body having a channel formed therein (Abstract; Figure 1, #26); positioning the oral hygiene device such that the user's upper or lower teeth are positioned within the channel (Column 7, lines 17-23); moving the oral hygiene device side to side and front to back to clean the user's upper or lower teeth (Column 2, 54-61; Column 7, lines 21-26, pushing one handle while pulling the other and reversing this would create a circular motion which means movement to two sides and back and forth), wherein moving the oral hygiene device distributes a formulation (Column 7, lines 42-51; the toothpaste is placed in the channel, so as the device is moved around on the teeth, the toothpaste would be spread onto the teeth); flipping the oral hygiene device such that the other of the user's upper or lower teeth are positioned within the channel (Column 7, lines 38-41); and moving the oral hygiene device side to side and front to back to clean the other of the user's upper or lower teeth (Column 7, lines 38-41; Column 7, lines 21-26). 
	Rabinowitz does not teach that the formulation is disposed in dabs in reservoirs of the oral hygiene device.
	Kraft et al. teaches a method of using a U-shaped oral hygiene device (Abstract) wherein a formulation to be applied to the teeth is disposed in dabs in reservoirs (Paragraph 0025; Figure 5, #28). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz to include the reservoirs and multiple dabs of Kraft et al. This would 
	Regarding claim 16, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 and Rabinowitz further teaches wherein the oral hygiene device is configured to contact at least 90% of the user’s upper or lower teeth (Abstract). 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 5175901 (Rabinowitz) in view of US 2016/0206415 (Kraft et al.) and WO 2015/072676 (Yoo).
	Regarding claim 15, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach cleaning the user's tongue with one or more tongue cleaning features of the oral hygiene device by running the one or more tongue cleaning features of the oral hygiene device over the tongue.
	Yoo teaches a method of using a U-shaped oral hygiene device (Page 4, line 20 of translation; Figure 1) wherein there is a tongue cleaning feature that cleans a user’s tongue by being run over the tongue (Figure 1, #130; Page 2, line 31; Page 3, line 48 of translation). Yoo teaches that this feature is useful for cleaning the upper side of the tongue, and the palate (Page 3, line 10 of translation). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz in view of Kraft et al. to include the tongue cleaning feature and method of Yoo. This would have been an obvious modification to make so that the tongue and palate could be cleaned at the same time that the teeth would be treated. 

	Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5175901 (Rabinowitz) in view of US 2016/0206415 (Kraft et al.) and US 8292624 (Gallagher, Jr. et al.).
	Regarding claim 14, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 and Rabinowitz never mentions or teaches using water, but is silent to the method being performed without access to water or a restroom. 
	Gallagher, Jr. et al. teaches a method of using a U-shaped oral hygiene device (Abstract; Column 3, lines 38-45; Figure 1) wherein the device is used without access to water or a restroom (Column 4, lines 45-49). Gallagher, Jr et al. teaches that this is advantageous as the device can be used as a single use convenience item or in a military ration setting (Column 4, lines 45-51). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz in view of Kraft et al. to include the use without water as taught by Gallagher, Jr. et al. This would have been an obvious modification to make in order to provide versatility to the device, so that it could be used as a single use item, or in a military setting where restrooms aren’t available. 
	Regarding claim 17, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach disposing of the oral hygiene device after use. 
	Gallagher, Jr. et al. teaches a method of using a U-shaped oral hygiene device (Abstract; Column 3, lines 38-45; Figure 1) wherein the device can be disposed after use (Column 5, lines 17-20). This allows the device to be a single use device (Column 5, lines 17-20; Column 4, line 49-54).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz in view of Kraft et al. to include the step of disposing the device as taught by Gallagher, Jr. et al. This would have been an obvious modification to make as it would allow the device to be single use, so that a user would never have to continue carrying it around after use. 
	Regarding claim 18, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach swallowing the formulation, and wherein the formulation is safe to swallow.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz in view of Kraft et al. to include the digestible material and ingesting method step of Gallagher, Jr. et al. This would have been an obvious modification to make in order to aid in the delivery of dietary supplements or pharmacological compositions into the body of the user. 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 5175901 (Rabinowitz) in view of US 2016/0206415 (Kraft et al.) and US 2008/0233541 (De Vreese et al.).
	Regarding claim 19, Rabinowitz in view of Kraft et al. teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach wherein the formulation comprises fluoride. 
	De Vreese et al. teaches a method of using a U-shaped device for treating the teeth (Abstract; Paragraph 0032; Figure 1) wherein a formulation applied to the teeth comprises fluoride (Paragraph 0244). De Vreese et al. teaches that including fluoride allows the fluid to remove plaque (Paragraph 0244).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Rabinowitz in view of Kraft et al. to include the fluoride taught by De Vreese et al. This would have been an obvious modification to make as it would help with removal of plaque during use of the device, which is an essential aspect of cleaning the teeth. 

Conclusion
Please see PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772